718 So.2d 217 (1998)
David C. WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 97-4040.
District Court of Appeal of Florida, Fourth District.
July 29, 1998.
Rehearing Denied August 26, 1998.
*218 Richard L. Jorandby, Public Defender, and Peggy Natale and Gary Caldwell, Assistant Public Defenders, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Sarah B. Mayer, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
David C. Walker appeals a post-sentencing order declaring him to be a sexual predator pursuant to section 775.21, Florida Statutes (Supp.1996). We affirm.
Walker was charged in October of 1996, with two counts of lewd assault and one count of sexual battery on a person less than twelve years of age, all crimes allegedly taking place between July 19, 1996, and September 9, 1996. Shortly thereafter the state filed its notice of intent to have Walker declared a sexual predator. Walker subsequently pled guilty to the charges and was sentenced to eight years incarceration followed by ten years probation.
Several months after Walker was sentenced the state filed a second notice of its intent to have Walker declared a sexual predator. In opposition to the motion, Walker argued that because he was not declared a sexual predator at the time of sentencing, the 1996 amendment to section 775.21 allowed the state attorney to bring the issue to the court's attention only if Walker was improperly registered as a sexual predator by the Department of Corrections, the Department of Law Enforcement, or another law enforcement agency. The trial court granted the state's motion and this appeal followed.
We affirm the order designating Walker a sexual predator, rejecting Walker's contention section 775.21 is penal in nature and must be construed in favor of the defendant. The sexual predator designation "is neither a sentence nor a punishment but simply a status resulting from the conviction of certain crimes." Fletcher v. State, 699 So.2d 346, 347 (Fla. 5th DCA 1997). Section 775.21(4)(b)2, Florida Statutes (Supp.1996), like section 775.21(4)(a)2, allows trial courts to designate offenders who committed their current offenses between October 1, 1995, and October 1, 1996, as sexual predators after they have been sentenced for the current offense. See Collie v. State, 710 So.2d 1000 (Fla. 2d DCA 1998). Therefore, the order on appeal is affirmed.
AFFIRMED.
WARNER, POLEN and SHAHOOD, JJ., concur.